By the Court, Jewett, J.
The replication is plainly bad. It does not show that the defendant, in obtaining his discharge, committed any fraud under the bankrupt act. The substance of the allegation is that Bend, one of his creditors, proved his debt and filed certain objections, in opposition to his being discharged, some of which, if well founded and proved or admitted, might have been sufficient to prevent his discharge from being granted; that the defendant induced Bend, for a certain consideration paid him by the defendant, to withdraw his opposition. It is, however, no where alleged that the objections or either of them were well founded. Without such an allegation, the charge of fraud has no basis, beyond a strong inference, which is not sufficient.
Judgment for the defendant